UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1315


THEODORE JUSTICE,

                        Plaintiff – Appellant,

          v.

THE STATE OF NORTH CAROLINA; FRANKLIN COUNTY; TOWN            OF
LOUISBURG; ROBERT H. HOBGOOD, Honorable Chief Judge,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Robert Boyd Jones, Jr.,
Magistrate Judge. (5:15-cv-00046-F)


Submitted:   May 19, 2015                        Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Theodore Justice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theodore    Justice       seeks    to    appeal   the     magistrate      judge’s

order denying leave to proceed in forma pauperis. *                         This court

may   exercise     jurisdiction      only       over    final    orders,    28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.   §   1292    (2012);       Fed.    R.    Civ.   P.   54(b);      Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Justice seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                           See 28 U.S.C.

§ 636(b)(1) (2012); Fed. R. Civ. P. 72(a).                      Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for

lack of jurisdiction.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     this   court     and    argument      would    not    aid    the

decisional process.



                                                                               DISMISSED




       *
       We note that Justice filed objections to the magistrate
judge’s determination that are pending in the district court.



                                           2